
	

114 HR 3646 IH: IRGC Terrorist Designation Act
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3646
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. McCaul (for himself, Mr. Peterson, Mr. Roskam, Mr. Coffman, Mr. Westmoreland, Mr. Poe of Texas, Mrs. Miller of Michigan, Mr. Carter of Texas, Mr. Latta, Mr. Weber of Texas, Mr. Olson, Mr. McClintock, Mr. Rohrabacher, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Secretary of State to submit to Congress a report on the designation of Iran’s
			 Islamic Revolutionary Guard Corps as a foreign terrorist organization, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the IRGC Terrorist Designation Act. 2.Report on designation of Iran’s Islamic Revolutionary Guard Corps as a foreign terrorist organization (a)Sense of congressIt is the sense of Congress that—
 (1)Iran’s Islamic Revolutionary Guard Corps meets the criteria for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and
 (2)the Secretary of State should so designate Iran’s Islamic Revolutionary Guard Corps as a foreign terrorist organization under such section 219.
				(b)Report
 (1)Report requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall submit to the appropriate committees of Congress—
 (A)a detailed report on whether Iran’s Islamic Revolutionary Guard Corps meets the criteria for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and
 (B)if the Secretary determines that Iran’s Islamic Revolutionary Guard Corps does not meet the criteria set forth under such section 219, a detailed justification as to which criteria have not been met.
 (2)FormThe report required by paragraph (1) shall— (A)be submitted in unclassified form, but may include a classified annex; and
 (B)be made available only in electronic form and shall not be printed, except if a printed copy is requested by an office of the legislative branch.
 (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.
					
